Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-2, 5-7 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chabrol et al (US 2018/0154152 A1)(“Chabrol”) in view of Zhao et al (US 2012/0074433 A1)(“Zhao”)
:  Chabrol discloses a method including for making an optoelectric probe (para. 0017)
Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. 0069),  on a probe shank, as Chabral discloses the probe has a longitudinal body (para. 0020)
Depositing a light emitting layer on the first electrode and the insulating layer, as Chabrol discloses polymer materials which are optical emitters (para. 0015),
Chabral is silent with respect to Depositing a first electrode in a first region on the first thin film encapsulation layer, depositing an insulating layer in a second region on the first thin film encapsulation layer, depositing a second electrode on the light emitting layer, and forming a second thin film encapsulation layer on the second electrode.
Zhao, in the same field of endeavor of forming OLEDs in lamination layers (Abstract), discloses OLEDs with emission layer 510 and cathode layer 512 (Fig. 5),  and Zhao also discloses  forming holes in the cathode layer 512 by removing cathode layer material (para. 0033 and 0039) as shown in Fig. 5 in which a first direction is a direction perpendicular to the surface of the page of Fig. 5 and the second direction is parallel to the page of Fig. 5.  Zhao also discloses forming active layers on the electrode (para. 0030-00310 and  encapsulating the individual devices (para. 0005-0006), which are individual OLEDs.

Re claim 2:  The combination of Chabrol and Zhao discloses organic light emitting material, as Zhao discloses organic light emitting material (para. 0030-0031).  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 5:  The combination of Chabrol and Zhao discloses depositing the insulating layer only in the second region such that only a region for the first electrode is opened on the first thin film encapsulation layer, as Zhao discloses openings  516 in the electrode layer 514 (para. 0030-0035) the openings 516 which are then filled with encapsulation by combining with Chabrol, as Chabrol discloses Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. 0069),  The reasons for combining the references are the same as stated above in the rejection of claim 1.
Re claim 6:  The combination of Chabrol and Zhao discloses vacuum deposition of the active OLED layer, as Zhao discloses vacuum deposition as Zhao discloses evaporation  (para. 0030), which is a disclosure of a vacuum method. The reasons for combining the references are the same as stated above in the rejection of claim 1. 
Re claim 7:  The combination of Chabrol and Zhao discloses depositing the light emitting layer only on the first electrode without covering a contact line of the second electrode, as Zhao discloses the active layer 510 and second electrode does not cover the first electrode layer 504 (para. 0029 and Fig. 5).  The reasons for combining the references are the same as stated above in the rejection of claim 1.

Re claim 13:  Chabrol discloses a device including for making an optoelectric probe (para. 0017)
Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. 0069),  on a probe shank, as Chabral discloses the probe has a longitudinal body (para. 0020)
            A light emitting layer on the first electrode and the insulating layer, as Chabrol discloses polymer materials which are optical emitters (para. 0015),
Chabral is silent with respect to a first electrode in a first region on the first thin film encapsulation layer, depositing an insulating layer in a second region on the first thin film encapsulation layer, depositing a second electrode on the light emitting layer, and forming a second thin film encapsulation layer on the second electrode.
Zhao, in the same field of endeavor of forming OLEDs in lamination layers (Abstract), discloses OLEDs with emission layer 510 and cathode layer 512 (Fig. 5),  and Zhao also discloses  forming holes in the cathode layer 512 by removing cathode layer material (para. 0033 and 0039) as shown in Fig. 5 in which a first direction is a direction perpendicular to the surface of the page of Fig. 5 and the second direction is parallel to the page of Fig. 5.  Zhao also discloses forming active layers on the electrode (para. 0030-00310 and  encapsulating the individual devices (para. 0005-0006), which are individual OLEDs.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zhao with the method disclosed by Chabrol in order to obtain the benefit taught by Zhao of protecting the devices and of ease of manufacturing (para. 0030-0031).

Re claim 15:  Chabrol discloses a signaling electrode, as Chabrol discloses injecting radiation into the shank and diagnosing the operation of the device according to measurements of the injected radiation (para. 0046-0047).
Re claim 16:  The combination of Chabrol and Zhao discloses the second region includes all regions except for the first region on the first thin film encapsulation layer, as  Zhao discloses Zhao, in the same field of endeavor of forming OLEDs in lamination layers (Abstract), discloses OLEDs with emission layer 510 and cathode layer 512 (Fig. 5),  and Zhao also discloses  forming holes in the cathode layer 512 by removing cathode layer material (para. 0033 and 0039) as shown in Fig. 5 in which a first direction is a direction perpendicular to the surface of the page of Fig. 5 and the second direction is parallel to the page of Fig. 5.  Zhao also discloses forming active layers on the electrode (para. 0030-00310 and  encapsulating the individual devices (para. 0005-0006), which are individual OLEDs.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Zhao with the method disclosed by Chabrol in order to obtain the benefit taught by Zhao of protecting the devices and of ease of manufacturing (para. 0030-0031).
Re claim 17:  The combination of Chabrol and Zhao discloses depositing the insulating layer only in the second region such that only a region for the first electrode is opened on the first thin film encapsulation layer, as Zhao discloses openings  516 in the electrode layer 514 (para. 0030-0035) the openings 516 which are then filled with encapsulation by combining with Chabrol, as Chabrol discloses Forming a first thin film encapsulation layer, as Chabrol discloses the body is electrically insulated (para. .

Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over   Chabrol et al (US 2018/0154152 A1)(“Chabrol”) in view of Zhao et al (US 2012/0074433 A1)(“Zhao” as applied to claim 1 above, and further in view of Yong et al (KR20070059877 (A))(“Yong”).
Chabrol in view of Zhao discloses the limitations of claim 1 as stated above.  Chabrol in view of Zhao is silent with respect to forming a fine pattern using photoresist and depositing metal on the fine pattern and forming the first electrode in the first region by using photoresist and by lift-off.
Yong discloses( in the Figures on pages 12-10 and 12-11  and page 5, lines 171 through to the bottom of the page and page 6, the first partial paragraph) of the Patent and in the translation provided with the IDS filed 12/7/2020)  depositing metal on the fine line pattern and forming the first electrode in the first region, as Yong discloses forming the patterns on the portions 220 which are on the second region where electrode is not formed, and by lift off metal patterns on the first region, as Yong also discloses other layers such as metal layers can be formed using the same method, as Yong discloses inorganic material such as for a thin film transistor, which is a disclosure that a metal layer can be used for forming a metal layer by lift off (second para. of page 6 of the translation provided with the IDS filed 12/7/2020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed  invention to have combined the arrangement disclosed by Yong with the method disclosed by Chabrol in view of Zhao in order to obtain the benefit of the lift off technique which has the benefit of ease of manufacturing.
Re claim 4:  Chabrol discloses that the portions of the probe shank 56, 58 which are portions for connection to source of voltage 22a,22b, 22c,  22d. (para.0007) are not of the same diameter as the rest 

Allowable Subject Matter
Claims 8, 10, and 11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 9 would be allowable as being dependent upon claim 8 if claim 8 wee amended as indicated in the statement of reasons for claim 8 being objected to above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895